                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Alfred Certeza,
                                                       Case No. 19-cv-1921 (MJD/ECW)
               Plaintiff,

 v.                                                             ORDER

 AT&T Umbrella Benefit Plan No. 3, et al.,

               Defendants.



       Based upon the Report and Recommendation by United States Magistrate Judge

Elizabeth Cowan Wright dated September 5, 2019, all the files and records, and no

objections having been filed to said Report and Recommendation,

       IT IS HEREBY ORDERED that
       1.     The Court ADOPTS the Report and Recommendation dated September 5,

2019 [Docket No. 9].

       2.     Plaintiff’s claims against Defendants AT&T Southeast Disability Benefits

Program and Sedgwick are DISMISSED WITHOUT PREJUDICE and without an

award of fees or costs to any party; and

       3.     Defendants AT&T Southeast Disability Benefits Program and Sedgwick

are excluded from the caption of this matter in future pleadings.



DATED:      October 2, 2019                      s/ Michael J. Davis
                                                 MICHAEL J. DAVIS
                                                 United States District Court Judge
